United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3411
                                   ___________

Susan R. Penyweit,                   *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * Western District of Missouri.
                                     *
Jo Anne B. Barnhart, Commissioner of * [UNPUBLISHED]
Social Security,                     *
                                     *
            Appellee.                *
                               ___________

                             Submitted: November 2, 2005
                                Filed: December 6, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Susan R. Penyweit appeals the district court’s1 order affirming the termination
of disability insurance benefits (DIB) and supplemental security income (SSI). Based
on a February 1995 application for DIB, Penyweit was found disabled as of October
1994 because she met the listing requirements for affective, anxiety, and personality
disorders. In 1997 she applied for and was granted SSI benefits. Following a
continuing-disability review, she was notified in July 2000 that her disability had


      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
ceased and that her benefits would be stopped in September 2000. After a hearing,
an administrative law judge (ALJ) found that (1) Penyweit’s medically determinable
mental or physical impairments did not meet the listing requirements; (2) her
combined diabetes, hypertension, and hyperlipidemia were not severe, but her
combined paranoid schizophrenia versus dysthymic disorder, recurrent major
depression, and history of dissociative identity disorder were severe; (3) there had
been medical improvement related to her ability to work; (4) she was not entirely
credible; and (5) she had no physical limitations, and her specified mental limitations
did not preclude her past relevant work as a housekeeper or, alternatively, preclude
the performance of other jobs a vocational expert (VE) had identified in response to
the ALJ’s hypothetical.

       We reject Penyweit’s indirect challenge to the ALJ’s credibility findings, as the
ALJ gave multiple valid reasons for finding that Penyweit’s testimony was not fully
credible as to the extent of her symptoms and functional limitations. See Guilliams
v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005) (deference is warranted where ALJ’s
credibility determination is supported by good reasons and substantial evidence). We
also reject Penyweit’s argument that the ALJ should have adopted Dr. C. Ruttan’s July
2002 mental residual-functional-capacity (RFC) findings. The ALJ properly
discounted Dr. Ruttan’s July 2002 mental RFC opinion to the extent it was vague and
inconsistent with her global-assessment-of-functioning rating. See Reed v. Barnhart,
399 F.3d 917, 920-21 (8th Cir. 2005) (this court has upheld ALJ’s decision to discount
treating physician’s opinion when physician’s inconsistent opinions undermine his or
her credibility); Holmstrom v. Massanari, 270 F.3d 715, 721 (8th Cir. 2001) (treating
physician’s vague and conclusory opinion is not entitled to deference). Further, the
ALJ’s opinion clearly reflects that he considered Dr. Ruttan’s July 2002 opinion in
formulating his mental RFC findings, and that he essentially adopted Dr. Ruttan’s
earlier mental RFC opinion because it was closer to the period in question. Having
concluded that Penyweit was properly discredited and that the ALJ properly
discounted in part Dr. Ruttan’s July 2002 mental RFC opinion, we conclude that the

                                          -2-
ALJ’s mental RFC findings were proper. See Stormo v. Barnhart, 377 F.3d 801, 807
(8th Cir. 2004) (RFC determination).

       We also disagree with Penyweit’s contention that the record did not show she
had a medical improvement related to the ability to work. She fails to recognize that
when an impairment’s severity no longer meets a listing, it will be found that the
medical improvement is related to the ability to work. See 20 C.F.R.
§§ 404.1594(c)(3)(i), 416.994(b)(2)(iv)(A) (2005). Moreover, she does not point to
evidence in the record showing that any of her mental impairments still met the
listings for affective, anxiety, or personality disorders; and even if the record would
support a finding that she met the “A” criteria of the listings at issue--which we find
unlikely--Dr. Ruttan’s July 2002 mental RFC findings indicate that Penyweit would
not have met the “B” criteria. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, §§ 12.04
(Affective Disorders), 12.06 (Anxiety Related Disorders), 12.08 (Personality
Disorders) (2005).

         While there was evidence in the record indicating Penyweit has some
limitations related to her mental diagnoses, the ALJ’s determination that Penyweit
could perform the unskilled jobs the VE identified is supported by substantial
evidence. See Guilliams, 393 F.3d at 801 (standard of review; even if inconsistent
conclusions may be drawn from evidence, Commissioner’s decision will be upheld
if it is supported by substantial evidence on record as whole). Penyweit’s remaining
arguments provide no basis for reversal. Accordingly, we affirm.
                         ______________________________




                                         -3-